DETAILED ACTION
This Office action is in response to the amendment filed on February 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-12, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (U.S. Pub. No. 2019/0252968 A1).

In re claim 1, LI discloses (Fig. 6) a switch-mode power supply circuit (600), comprising: 
a first transistor (640) having a control terminal and first and second terminals; 
a second transistor (644) having a respective control terminal and respective first and second terminals, the second terminals coupled together; 
a first sensing circuit (690) having first and second input terminals and an output terminal, its first input terminal coupled to the first terminal of the first transistor, its second input terminal coupled to the second terminal of the first transistor (See Fig. 6); 
a second sensing circuit (694) having respective first and second input terminals and a respective output terminal, its first input terminal coupled to the first terminal of the second transistor, and its second input terminal coupled to the second terminal of the second transistor (See Fig. 6); 
a logic circuit (comprising 696, 698, 622) having respective first and second input terminals and a respective output terminal, its first input terminal coupled to the output terminal of the first sensing circuit (output terminal of current sensor 690 is coupled to 696), its second input terminal coupled to the output terminal of the second sensing circuit (output terminal of current sensor 694 is coupled to 698); 
a first driver circuit (630) having respective first and second input terminals and a respective output terminal, its first input terminal coupled to the output terminal of the logic circuit (input of driver 630 is coupled to 620), its output terminal coupled to the control terminal of the first transistor (output of driver 630 is coupled to the gate terminal 640), the first driver circuit configured to output a drive signal at its output terminal responsive to a switching signal at its second input terminal and an enable signal at its first input terminal (Para. 0066-0080); and 
a second driver circuit (634) having a respective output terminal coupled to the control terminal of the second transistor (output of driver 634 is coupled to the gate terminal 644).

In re claim 2, LI discloses (Fig. 6) wherein the first sensing circuit (690) is configured to compare a voltage at its second input terminal with a first threshold voltage at its first input terminal and provide a first enable signal at its output terminal, the first threshold voltage responsive to a voltage at the first terminal of the first transistor (Para. 0066-0080); and the second sensing circuit (694) is configured to compare a voltage at its first input terminal with a second threshold voltage at its second input terminal and provide a second enable signal at its output terminal, the second threshold voltage responsive to a voltage at the second terminal of the second transistor (Para. 0066-0080).

In re claim 9, LI discloses (Fig. 6) a switch-mode power supply circuit (600), comprising: 
a low-side switching transistor (644); 
a high-side switching transistor (640) having a control terminal (gate terminal of 640); 
a first current sensing circuit (694) coupled to the low-side switching transistor and configured to sense a current flowing through the low-side switching transistor; and 
a driver circuit (comprising drivers 630 and 634) having a first input terminal coupled to the first current sensing circuit (694), having a second input terminal, and having an output terminal coupled to the control terminal of the high-side switching transistor (640), the driver circuit configured to: 
generate a drive signal responsive to a switching signal at the second input terminal and responsive to a current through the low-side switching transistor being less than a threshold current (Para. 0066-0080); and 
generate a-the drive signal responsive to the switching signal and responsive to the current through the low-side switching transistor being greater than the threshold current (Para. 0066-0080).

In re claim 10, LI discloses (Fig. 6) second current sensing circuit (690) coupled to the high-side switching transistor and coupled to the first input terminal of the driver circuit, and configured to sense a current through the high-side switching transistor (Para. 0066-0080).

In re claim 11, LI discloses (Fig. 6) a logic circuit (comprising 696, 698, 622) having respective first and second input terminals and a respective output terminal, its first input terminal coupled to the first current sensing circuit (output terminal of current sensor 694 is coupled to 698), its second input terminal coupled to the second current sensing circuit (output terminal of current sensor 690 is coupled to 696), and its output coupled to the first input terminal of the driver circuit (outputs 631 and 6354 are coupled to drivers 630 and 634).

In re claim 12, LI discloses wherein: the threshold current is a first threshold current; and the driver circuit is further configured to: generate the drive signal responsive to the switching signal and responsive to current through the high-side switching transistor being less than a second threshold current; and generate the drive signal responsive to the switching signal and responsive to the current through the high-side switching transistor being greater than the second threshold current (Para 0066-0080).

In re claim 16, LI discloses (Fig. 6) a circuit (600), comprising: 
a voltage node (VIN); 
a switching node (SW); 
a reference node (ground node); 
a high-side transistor control node (node coupled to the gate driver 630 and the gate of transistor 640); 
a first current sensing circuit (694) coupled to the switching node and the reference node and configured to sense a first current from the switching node to the reference node; 
a second current sensing circuit (690) coupled to the voltage node and the switching node and configured to sense a second current from the voltage node to the switching node; and 
a driver circuit (comprising drivers 630 and 634) having a first input terminal coupled to the first and the second current sensing circuits, having a second input terminal, and having an output terminal coupled to a-the high-side transistor control node, the driver circuit configured to: 
provide a control signal to the high-side transistor control node responsive to a switching signal at the second input terminal and responsive to the first current exceeding a first threshold or the second current exceeding a second threshold (Para. 0066-0080); and 
provide the control signal to the high-side transistor control node responsive to the switching signal and responsive to the first current not exceeding the first threshold and the second current not exceeding the second threshold (Para. 0066-0080).

In re claim 17, LI discloses wherein the second threshold is higher than the first threshold (Para. 0066-0080).

In re claim 20, LI discloses (Fig. 6) wherein the driver circuit is a first driver circuit, the circuit further comprising: a low-side transistor control node (node coupled to the gate driver 634 and the gate of transistor 644); and a second driver circuit (634) having a respective output terminal coupled to the low-side transistor control node.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (U.S. Pub. No. 2019/0252968 A1) in view of Bogus et al. (U.S. Pat. No. 10, 895, 601 B2)

In re claim 8, LI fails to disclose a level shifter having a respective input terminal and a respective output terminal, its input terminal coupled to the output terminal of the second sensing circuit an, and its output terminal coupled to the second input terminal of the logic circuit.
Bogus teaches (Fig. 2A) a converter circuit (100), comprising a level shifter (106) having a respective input terminal and a respective output terminal, its input terminal coupled to the output terminal of the second sensing circuit an (input terminal of the level shifter 106 is coupled to the current sensor 128 through the logic circuit 104), and its output terminal coupled to the second input terminal of the logic circuit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of LI to include a level shifter having a respective input terminal and a respective output terminal, its input terminal coupled to the output terminal of the second sensing circuit, and its output terminal coupled to the second input terminal of the logic circuit as disclosed in Bogus to reduce power-supply related noise 690injection (Col. 4, lines 7-19).

Allowable Subject Matter
Claims 3-7, 13-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 3, the prior art of record fails to disclose or suggest “wherein the logic circuit includes a logic OR gate, its first input terminal coupled to the output terminal of the first sensing circuit, its second input terminal coupled to the output terminal of the second sensing circuit, and its output terminal coupled to the first input terminal of the first driver circuit” in combination with other limitations of the claim. 

Regarding to claim 4, the prior art of record fails to disclose or suggest “wherein the first current sensing circuit includes: a voltage source coupled to the first terminal of the first transistor; and a comparator circuit having a respective first input terminal coupled to the voltage source, having a respective second input terminal coupled to the second terminal of the first transistor; and having a respective output terminal coupled to the first input terminal of the logic circuit” in combination with other limitations of the claim. Claim 5 depends directly from claim 4 and is, therefore, also objected at least for the same reasons set above.

Regarding to claim 6, the prior art of record fails to disclose or suggest “wherein the second current sensing circuit includes: a voltage source coupled to the second terminal of the second transistor; and a comparator circuit having a respective first input terminal coupled to the voltage source, having a respective second input terminal coupled to the first terminal of the second transistor, and having a respective output terminal coupled to the second input terminal of the logic circuit” in combination with other limitations of the claim. Claim 7 depends directly from claim 6 and is, therefore, also objected at least for the same reasons set above.

Regarding to claim 13, the prior art of record fails to disclose or suggest “wherein: the high-side switching transistor has first and second terminals; and the second current sensing circuit includes: a voltage source coupled to the first terminal, and configured to add an offset voltage to a voltage at the first terminal; and a comparator coupled to the voltage source and the second terminal, and configured to compare a voltage at the second terminal with the  threshold voltage from the voltage source” in combination with other limitations of the claim. 

Regarding to claim 14, the prior art of record fails to disclose or suggest “wherein: the low-side switching transistor includes first and second terminals first current sensing circuit includes: a voltage source coupled to the second terminal, and configured to add an offset voltage to a voltage at the second terminal and a comparator coupled to the voltage source and the first terminal, and configured to compare a voltage at the first terminal with a threshold voltage of-from the voltage source” in combination with other limitations of the claim. 

Regarding to claim 15, the prior art of record fails to disclose or suggest “wherein the logic circuit includes a logic OR gate, its first input terminal coupled to the first current sensing circuit, its second input terminal coupled to the second sensing circuit, and its output coupled to the first input terminal of the driver circuit.” in combination with other limitations of the claim. 

Regarding to claim 18, the prior art of record fails to disclose or suggest “wherein: second current sensing circuit includes: a comparator circuit having respective first and second input terminals and respective output terminal, its first terminal coupled to the switching node, a second terminal; and, wits output terminal coupled to the first input terminal of the gate driver circuit; and a voltage source having a respective first and second terminals, its first terminal coupled to the voltage node a, its second terminal coupled to the second input terminal of the comparator circuit” in combination with other limitations of the claim.

Regarding to claim 19, the prior art of record fails to disclose or suggest “wherein: the first current sensing circuit includes: a comparator circuit having respective first and second input terminals, its first input terminal coupled to the reference node, its output terminal coupled to the first input terminal of the gate driver circuit; and a voltage source having respective first and second terminals, its first terminal coupled to the switching node, its second terminal coupled to the second input terminal of the comparator circuit” in combination with other limitations of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838